



Exhibit 10.61


SEVERANCE AGREEMENT
DATED: December 31, 2019
This Agreement is entered into between:
(1)
Ensco Global Resources Limited, (registered in England under no. 07098531) whose
registered office is at 7 Albemarle Street, London, England, W1S 4HQ
(“Company"); and

(2)
Patrick Carey Lowe (the "Executive").

Whereas:
(A)
The Parties acknowledge that the Executive has been employed by the Company
since 18 August 2008.

(B)
In order to achieve certainty and finality, it is the intention of the Executive
and the Company in entering into this Agreement that it shall operate to
terminate the relationship between them and, in consideration of the settlement
set out herein, provide a full and absolute and irrevocable release by the
Executive of all current and future claims in any jurisdiction in connection
with his employment whether or not he has knowledge of them, whether or not they
are in the contemplation of the Parties and whether or not they exist in fact or
law, as at the date of this Agreement.

(C)
This Agreement contains confidentiality provisions in Section B of Annex A,
which are clear and specific as regards what the Executive is entitled to
disclose, in full compliance with all legal and regulatory requirements.

By signing this Agreement, the Executive and the Company hereby agree as
follows:
1.
Definitions and Interpretation

1.1
In this Agreement:

the "Adviser"
means Adrian Hoggarth;
"Affiliate"
means any company which is for the time being a subsidiary, subsidiary
undertaking or holding company of Valaris plc or the Company, or a subsidiary or
subsidiary undertaking of any such holding company (the terms "subsidiary" and
"holding company" being defined as in section 1159 of the Companies Act 2006 and
"subsidiary undertaking" being defined as in section 1162 of that Act);
“Valaris plc”
means Valaris plc, a company registered in England under company number
07023598; and
“Parties”
means both the Company and the Executive, and “Party” shall mean any one of
them.

1.2 References to any statute or any statutory provision shall, unless the
context otherwise requires, be construed as including any subsequent or amended
statute or any corresponding provision of such new or amended statute.




2.
Termination of Employment.






--------------------------------------------------------------------------------





2.1. The Executive’s employment with the Company will terminate on 31 December
2019 (the “Termination Date”).
2.2. This Agreement is deemed as providing notice between the Company and the
Executive. The Company and the Executive agree that the totality of the
arrangements set out in this Agreement provide the Executive with reasonable
notice.
2.3. The salary and benefits provided to the Executive under his normal terms of
employment will be paid by the Company in the normal way up to and including the
Termination Date, but thereafter will cease.
2.4.The Executive agrees to waive payment in lieu of holiday entitlement accrued
but untaken as at the Termination Date (if any).
2.5. The Company acknowledges the Executive’s letter marked for the attention of
Shareholders and Board of Directors dated 22 November 2019 in respect of his
resignation as Director and/or Officer of the companies and positions listed
therein as Exhibit A, effective as of 30 November 2019. The Executive confirms
that he will execute such further deeds, forms and documents as the Company or
any relevant Affiliate may request to ensure completion of such resignations and
any other formal resignations/removals, including in respect of any trusteeship
or nominee shareholdings.
2.6. The Company will procure that, for a period of six years after the
Termination Date, the Executive will be covered by directors’ and officers’
liability insurance cover in respect of the Executive’s position as a director
or officer of the Company and any Affiliate, if and to the extent that existing
or former directors of the Company or relevant Affiliate are so covered, subject
always to the terms of the applicable scheme as in force from time to time. The
Company gives no warranty as to the continued existence or extent of such cover.
3. Severance Benefits and Legal Costs
3.1. Subject to the Executive’s compliance with all the terms and warranties of
this Agreement, the Company shall provide the Executive with the cash payments
and benefits set out in Section A of Annex A at the times set out therein. All
payments shall be made subject to any necessary deductions for income tax and
social security contributions and any other deductions required or authorised to
be made by virtue of a statutory provision.
3.2. On the commencement of any proceedings by the Executive against the Company
or any Affiliate or any other material breach of this Agreement by the
Executive, the Company may, in its absolute discretion, require all or part of
the Cash Severance (as defined in Section A-1 of Annex A) to be repaid if and to
the extent that the Company incurs any liabilities, losses, damages, costs or
expenses as a result of or in connection with such proceedings or breach. The
Company may commence proceedings to recover such an amount as a debt owing from
the Executive. The Executive agrees that this repayment provision is intended to
be a genuine pre-estimate of the loss which may be suffered by the Company or
any Affiliate in such circumstances, and in no way constitutes a penalty.
3.3.
3.3.1 The Company shall maintain continued group health plan coverage following
the Termination Date under any of Valaris corporate’s group health plans that
covered the Executive immediately before the Termination Date which are subject
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) (as codified in Code Section 4980B and Part 6 of Subtitle B of Title I
of ERISA), for the Executive and his eligible spouse and other eligible
dependents (together, “Dependents”), for a period of one (1) year following the
Termination Date. During this period, the Executive shall be responsible for
paying the cost associated with COBRA coverage at the same rate that the
Executive paid for coverage under such group health plans immediately prior to
the Termination Date. Following the one (1) year anniversary of the Termination
Date, the Executive shall be responsible for the full cost associated with COBRA
coverage.


3.3.2 After the Termination Date, the Executive, and his Dependents, if any,
must first elect and maintain any COBRA continuation coverage under the group
health plan that they are entitled to receive under the





--------------------------------------------------------------------------------





terms of such plan and COBRA. In all respects, the Executive and his Dependents
shall be treated the same as other COBRA qualified beneficiaries under the terms
of such plan and the requirements of COBRA during the period while COBRA
coverage remains in effect.
  
3.3.3 The Company’s obligation to provide the COBRA coverage shall be terminated
if the Executive becomes eligible for group medical coverage provided by another
employer. The Executive covenants to give prompt notice to the Company if he
becomes eligible for group medical coverage offered by another employer during
the period in which he and his Dependents are covered by COBRA.


3.3.4 The provision of benefits under this Section shall only apply if and to
the extent that such benefits are provided to employees of the Company for that
period, subject always to the terms of the applicable scheme and of any related
policy of insurance as in force from time to time. The Company gives no warranty
as to the continued existence or extent of such benefits.
3.4 The Company will pay the reasonable costs of the Adviser, being costs
incurred by the Executive exclusively in connection with advice as to the terms
and effect of this Agreement and, in particular, (a) its effect on his ability
to pursue a claim before an Employment Tribunal or other court following its
signing and (b) the nature and limitations of the confidentiality provisions
contained in the Agreement, subject to its receipt of an invoice addressed to
the Executive and marked payable by the Company in respect of those costs and
subject to a maximum (excluding VAT but including all disbursements) of GBP
£1,000.
4. Employment Reference. The Company shall, within seven (7) days of receipt of
a request from a prospective employer or employment agency, provide a factual
employment reference confirming the identity of the positions held by the
Executive and the dates of the Executive’s employment with the Company. This
Section is subject to any legal obligations the Company may have in respect of
the contents of a written reference, and to the proviso that the Company will
cease to be obliged to provide a reference, whether written or oral, in the
agreed terms if, after the signing of this Agreement, new facts come to the
Company’s attention which suggest that the agreed reference would be inaccurate
or misleading. The Company also reserves the right to make such disclosures as
are required by law or regulatory requirements. While any reference will be
given in good faith, neither the Company, any Affiliate nor their directors,
officers or employees shall be liable for any errors, omissions or inaccuracies
in the information contained in the reference, or any loss or damage caused by
it.
5. Taxation
5.1 The Company will pay the Cash Severance payable under Section A-1 of Annex A
less all required deductions for income tax and social security contributions.
5.2 Any further tax or social security contributions which may be payable in
respect of any payment or benefit provided under this Agreement will be for the
Executive's own account and the Executive agrees with the Company that, to the
extent that the Company or any Affiliate is obliged to make any payment of, or
in respect of, tax or social security contributions or of any fine, penalty or
interest ("Taxes") in respect of any payment or benefit provided under this
Agreement, the Executive will promptly indemnify the Company or the relevant
Affiliate on an after-tax basis in full for any such Taxes (except any fine,
penalty or interest charged solely by reason of any fault or delay by the
Company or the relevant Affiliate in dealing with an assessment for tax by any
relevant authority). The Company will endeavour to notify the Executive at his
last known address of any claim or demand that it has received in respect of any
such Taxes, and afford the Executive a reasonable opportunity to, and provide
the Executive with reasonable access to any documentation the Executive may
reasonably require to, challenge or dispute such a claim or demand at his own
expense.
6. Certain Continuing Obligations. The Executive acknowledges and agrees that
the post-termination restrictive covenants and obligations that apply to the
Executive as set forth in Section B of Annex A shall survive termination of the
employment relationship and the execution of this Agreement, and the Executive
shall continue to fully honor his post-employment obligations.





--------------------------------------------------------------------------------





7. Full and Final Settlement. The Executive expressly agrees that the terms of
this Agreement are in full and final settlement of:
(a)
all and any claims, costs, expenses or rights of action of any kind whatsoever
or howsoever arising (whether statutory, contractual, at common law or
otherwise) whether known or unknown to the Parties, whether or not existing in
fact or in law at the time of this Agreement and whether or not they are or
could be in the contemplation of the Parties at the time of this Agreement (and
whether arising in the United Kingdom or in any other country in the world) that
he may have now or in the future against the Company or any Affiliate or any of
their officers, shareholders or employees relating to or arising directly or
indirectly out of or in connection with his employment prior to the Termination
Date, the termination of his employment with the Company or any other matter
whatsoever outstanding on the Termination Date, including but not limited to any
claim relating to or arising out of any directorships or other offices with the
Company or any Affiliate or their termination (the "Specified Matters"); and

(b)
any claim which the Executive may otherwise have for: breach of contract
(including wrongful dismissal); unfair dismissal; detrimental treatment or
dismissal relating to a protected disclosure; redundancy; unlawful deduction
from wages; holiday pay; equal pay; unlawful discrimination, harassment or
victimisation on grounds of age, disability (including discrimination arising
from disability and failure to make reasonable adjustments), gender
reassignment, marriage and civil partnership, race, religion or belief, sex or
sexual orientation; personal injury; and any breach of (a) the right to be
accompanied under the Employment Relations Act 1999; (b) the Employment Rights
Act 1996 (or any regulations made under that Act); (c) the Trade Union and
Labour Relations (Consolidation) Act 1992; (d) the Working Time Regulations
1998; (e) the National Minimum Wage Act 1998; (f) the Part-Time Workers
(Prevention of Less Favourable Treatment) Regulations 2000; (g) the Fixed-Term
Employees (Prevention of Less Favourable Treatment) Regulations 2002; (h) the
Information and Consultation of Employees Regulations 2004; (i) the
Transnational Information and Consultation of Employees Regulations 1999; (j)
the Protection from Harassment Act 1997; (k) the Data Protection Act 2018; (l)
the Occupational and Personal Pension Scheme (Consultation by Employers and
Miscellaneous Amendment) Regulations 2006; (m) the Pensions Act 2008; and (n)
the General Data Protection Regulation (Regulation (EU) 2016/679), as regards a
claim for damages for any breach which occurred prior to the date of this
Agreement, and any legislation, order or regulation implementing such regulation
(the "Specified Claims").

(c)
The waiver in Section 7 shall not extend to: (a) any claims by the Executive to
enforce the terms of this Agreement; or (b) any claim for any latent personal
injury attributable to the Executive’s employment with the Company of which the
Executive is unaware, and of which he could not reasonably be expected to be
aware, as at the date of this Agreement.

8. Warranties
8.1 The Executive warrants, undertakes and represents to the Company that:
(a)
having taken independent legal advice from the Adviser, he has notified the
Company in writing of all and any actual or potential claims (whether at the
date of this Agreement or in the future) he may have against the Company or any
Affiliate or any of their employees, officers or shareholders and he has no
other complaints whatsoever against the Company in relation to the Specified
Matters including, without limitation, the Specified Claims;

(b)
he shall not continue, institute or commence any claims, actions or proceedings
before any court or Employment Tribunal whatsoever arising out of or in
connection with his employment with the Company or its termination or otherwise,
and he undertakes that neither he nor anyone acting on his behalf will present
or issue such a claim; and

(c)
as at the date of this Agreement he has not committed any act or made any
omission which might amount to a repudiatory breach of his terms and conditions
of employment (or which would be a breach of this Agreement,






--------------------------------------------------------------------------------





if it happened after the date of this Agreement) and that there are no
circumstances which would entitle the Company to terminate his employment
without notice.
8.2 The Executive acknowledges that the Company has entered into this Agreement
in reliance on the warranties, undertakings and representations above.
9. Compliance with Statutory Requirements
9.1 The Executive confirms that he has taken independent legal advice as to the
terms and effect of this Agreement from the Adviser, who is a solicitor of the
Senior Courts of England and Wales holding a current practising certificate and
in respect of whom there is currently in force a policy of insurance covering
the risk of a claim in relation to the advice given to the Executive. The
Executive understands that by entering into this Agreement he will not be able
to bring or pursue any claim in any court or Employment Tribunal against the
Company or any Affiliate arising from his employment with the Company or its
termination including, without limitation, the Specified Claims. The Executive
also confirms that he has received independent legal advice from the Adviser on
the nature and limitations of the confidentiality provisions in Section B of
Annex A.
9.2 The Parties agree that the conditions regulating settlement agreements under
the following provisions have been satisfied:
(a)
section 203(3) of the Employment Rights Act 1996;

(b)
section 147(3) of the Equality Act 2010;

(c)
section 14 of the Employment Relations Act 1999;

(d)
section 288(2B) of the Trade Union and Labour Relations (Consolidation) Act
1992;

(e)
regulation 35(3) of the Working Time Regulations 1998;

(f)
section 49(4) of the National Minimum Wage Act 1998;

(g)
regulation 9 of the Part Time Workers (Prevention of Less Favourable Treatment)
Regulations 2000;

(h)
regulation 10 of the Fixed Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002;

(i)
regulations 39 and 40 of the Information and Consultation of Employees
Regulations 2004;

(j)
regulations 40 and 41 of the Transnational Information and Consultation of
Employees Regulations 1999;

(k)
paragraphs 12 and 13 of the schedule to the Occupational and Personal Pension
Scheme (Consultation by Employers and Miscellaneous Amendment) Regulations 2006;
and

(l)
section 58(5) of the Pensions Act 2008.

10. Co-Operation. After the Termination Date, the Executive agrees to provide
the Company and any Affiliate with such reasonable assistance as may be
required, regarding matters of which he has knowledge and/or experience, with
respect to and in the conduct of any litigation or investigation arising from or
in relation to events that occurred during the Executive’s employment with the
Company (whether such litigation or investigation is then pending or
subsequently initiated) involving the Company or any Affiliate, including (but
not limited to) providing testimony and preparing to provide testimony if so
requested by the Company or relevant Affiliate. The Executive’s reasonable
expenses properly incurred and evidenced and incurred wholly in connection with
the performance of his obligations under this Section will be reimbursed, and
the Executive will receive a reasonable fee (in an amount determined by the
Company or relevant Affiliate) in consideration of his time in complying with
this Section.





--------------------------------------------------------------------------------







ANNEX A


A.
Severance Benefits. Without prejudice to Section 3 of this Agreement, the
Executive shall receive the following Severance Benefits:

1.
Cash Severance. By way of compensation for the termination of his employment but
without any admission of liability, the Company will make a payment to the
Executive of USD $2,300,000, subject to any necessary deductions for income tax
and social security contributions, by electronic transfer to the account
nominated by the Executive for payroll purposes, no later than thirty (30) days
after the later of:

(i)
the Termination Date; and

(ii)
receipt by the Company’s General Counsel of a copy of this Agreement (including
this Annex A) signed by the Executive, together with the Adviser's certificate
in Appendix 1 to this Agreement signed by the Adviser.

2.
Cash Bonus. A cash amount, payable on the date in March 2020 when such bonus
amounts relating to the 2019 calendar year are otherwise payable to similarly
situated employees of the Company, equal to the Executive’s bonus under the Cash
Incentive Plan (“ECIP”) based on the actual achievement of applicable
performance metrics. Any bonus paid shall be paid subject to any necessary
deductions for income tax and social security contributions and the Executive
waives any further rights to any bonus payment under the ECIP. For the avoidance
of doubt, the Executive shall not be entitled to bonus relating to any calendar
year after the 2019 calendar year.

The Executive hereby agrees and acknowledges that all equity-based awards
(whether to be settled in cash or shares) held by the Executive under any equity
or long-term incentive plans of the Company or an Affiliate - including without
limitation all Restricted Share Awards, Restricted Share Units and Performance
Unit Awards - will be forfeit on the Termination Date. The Executive also hereby
waives all rights to any further payments or awards under such plans.
3.
Tax Assistance: The Company shall pay for the cost associated with the
preparation of the Executive’s tax returns and the resolution of any tax issues
that may result from payment received as a result of the Executive’s employment
with the Company in the United Kingdom in the same manner and to the same extent
that the Company provides this benefit to other executives of the Company. It is
the Executive’s responsibility to file returns and provide any required
documentation on a timely basis to comply with U.S. expatriate tax laws as well
as the tax laws of the United Kingdom. The Company shall neither be responsible
nor reimburse the Executive for any penalties or interest assessed to or
incurred by the Executive resulting from or attributable to the Executive’s
failure to timely file any return or timely provide any required information or
documentation. Notwithstanding anything herein to the contrary, the third party
tax services provided in this Section will only apply with respect to taxes due
on payments and other compensation the Executive has received and will receive
from the Company and will apply to: (i) any tax periods in which the Executive
has received or will receive any such payments or other compensation from the
Company and (ii) any tax periods in which the Executive is subject to taxation
in the United Kingdom in respect of his employment with the Company.

B.
Restrictive Covenants

1.
In consideration for payment of USD $56,000 (subject to deduction of income tax
and National Insurance contributions) (“RC Payment”), the Executive represents
to, and covenants with or in favor of the Company and any Affiliate, that:

i.
the Executive will comply with all post-termination restrictive agreements,
policies or covenants that apply to, or cover, the Executive, including, without
limitation, those regarding Confidential






--------------------------------------------------------------------------------





Information (as defined below), return of Company property and
non-disparagement, as set forth in Sections B-2, B-3 and B-4 hereof;
ii.
the Executive will comply with all of the Company’s policies, standards and
procedures covering the Executive as an employee, officer or director of the
Company or any Affiliate; and

iii.
the Executive will comply with Section C of this Annex A.

The covenants undertaken by the Executive in this Section are undertaken to the
Company for itself and as agent for all Affiliates, and shall apply whether he
acts directly or indirectly.
The Executive hereby agrees that he will, at the request and expense of the
Company, enter into a direct agreement or undertaking with any Affiliate whereby
he will accept restrictions and provisions corresponding to the restrictions and
provisions in this Section (or such of them as may be appropriate in the
circumstances) in relation to such activities and such area and for such a
period as such Affiliate may reasonably require for the protection of its
legitimate business interests.
The Company will make a payment to the Executive of the RC Payment by electronic
transfer to the account nominated by the Executive for payroll purposes, no
later than thirty (30) days after the later of:
(i)    the Termination Date; and
(ii)
receipt by the Company’s General Counsel of a copy of this Agreement (including
this Annex A) signed by the Executive, together with the Adviser's certificate
in Appendix 1 to this Agreement signed by the Adviser.

2.
Confidentiality

(a)
During the course of the Executive’s employment with the Company, the Company
has or will (1) disclose or entrust to the Executive, and provide the Executive
with access to, Confidential Information, (2) place the Executive in a position
to develop business goodwill belonging to the Company, and (3) disclose or
entrust to the Executive business opportunities to be developed for the Company.

(b)
The Executive acknowledges that Confidential Information has been and will be
developed or acquired by the Company through the expenditure of substantial
time, effort and money and provides the Company with an advantage over
competitors who do not know or use the Confidential Information. The Executive
further acknowledges and agrees that the nature of the Confidential Information
obtained during his employment would make it difficult, if not impossible, for
the Executive to perform in a similar capacity for a business competitive with
the Company without disclosing or utilising Confidential Information.

(c)
During and following the Executive’s employment by the Company, the Executive
shall hold in confidence and not directly or indirectly disclose, use, copy or
make lists of any Confidential Information, except to the extent necessary to
carry out his duties on behalf of the Company. Subject to Section B-6 of this
Annex A below, and only insofar as the Executive is permitted to do so (if such
compulsion has been requested by any regulatory or governmental authority or
body), the Executive agrees to give the Company notice of any and all attempts
to compel disclosure of any Confidential Information within one (1) business day
of being informed that such disclosure is being, or will be, compelled. Such
written notice shall include a description of the Confidential Information to be
disclosed, the court, government agency, or other forum through which the
disclosure is sought, and the date by which the Confidential Information is to
be disclosed, and shall contain a copy of the subpoena, order or other process
used to compel disclosure. For the avoidance of doubt, the provisions of this
subsection shall not apply to (a) any disclosure or use authorised by the
Company or required by applicable law and (b) any information that is or becomes
generally available to the public (other than as a result of the Executive’s
unauthorised disclosure).






--------------------------------------------------------------------------------





(d)
This confidentiality covenant shall be in addition to, and not limit or restrict
in any way, any other confidentiality agreement or other post-employment
covenant between the Executive and the Company.

(e)
“Confidential Information” means information (whether or not recorded in
documentary form, or stored on any magnetic or optical disk or memory) relating
to the business, products, affairs and finances of the Company or any Affiliate
for the time being confidential to the Company or the relevant Affiliate, and
trade secrets including, without limitation, technical data and know-how
relating to the business of the Company or any Affiliate or any of their
business contacts, including in particular (by way of illustration only and
without limitation): (i) information relating to the business of exploring,
acquiring, developing, exploiting and disposing of oil and natural gas resources
(regardless of when conceived, made, developed or acquired); (ii) information
relating to the business or prospective business, current or projected plans or
internal affairs of the Company or any Affiliate; (iii) information relating to
the current or prospective marketing or sales of any products or services of the
Company or any Affiliate, including non-public lists of customers' and
suppliers' names, addresses and contacts; sales targets and statistics; market
share and pricing information; marketing surveys; research and reports;
non-public advertising and promotional material; strategies; and financial and
sales data; (iv) information relating to any actual or prospective business
strategies of the Company or any Affiliate; (v) information relating to any
actual acquisitions, investments or corporate opportunities or prospective
acquisition, investment targets or corporate opportunity; (vi) know-how, trade
secrets, unpublished information relating to the Company’s or any Affiliate’s
intellectual property and to the creation, production or supply of any products
or services of the Company or any Affiliate; (vii) information to which the
Company or any Affiliate owes an obligation of confidence to a third party
(including, without limitation, customers, clients, suppliers, partners, joint
venturers and professional advisors of the Company or any Affiliate); and (viii)
other commercial, financial or technical information relating to the business or
prospective business of the Company or any Affiliate, or to any past, current or
prospective client, customer, supplier, licensee, officer or employee, agent of
the Company or any Affiliate, or any member or person interested in the share
capital or assets of the Company or any Affiliate, and any other person to whom
the Company or any Affiliate may provide or from whom they may receive
information which is confidential or commercially sensitive and is not in the
public domain (whether marked confidential or not).

3.
The Executive confirms that all writings, records, and other documents and
things comprising, containing, describing, discussing, explaining, or evidencing
any Confidential Information, and all equipment, computers, mobile phones,
components, manuals, parts, keys, tools, and the like, and any other property in
the Executive’s custody, possession or control that have been obtained by,
prepared by, or provided to, the Executive by the Company or any Affiliate in
the course or scope of his employment with the Company (or any Affiliate) shall
be and remains the exclusive property of the Company (or any Affiliate, as
applicable), shall not be copied and/or removed from the premises of the Company
or any Affiliate, except in pursuit of the business of the Company or any
Affiliate, and shall be delivered to the Company or any Affiliate, as
applicable, without the Executive retaining any copies or electronic versions,
by the Termination Date.

4.
To the extent permissible by law or regulatory requirements and to the extent
such information is not in the public domain, the Executive and the Company
agree to keep the circumstances leading to the termination of the Executive’s
employment and the terms (but not the existence) of this Agreement entirely
confidential.

5.
The Executive shall refrain from, either orally or in writing, any criticisms or
disparaging comments about the Company, any Affiliate or any of their directors,
officers or employees, or in any way relating to his employment or separation
from employment with the Company. The Executive further agrees that he will not
take any action which could reasonably be expected to damage the reputation or
be detrimental to or otherwise critical of the Company or any Affiliate or any
of their directors, officers or employees. The Company shall, with effect from
the Termination Date, use reasonable endeavors to instruct the executive
officers and/or directors of the Company to refrain (subject to any legal or
regulatory requirements) from any criticisms or






--------------------------------------------------------------------------------





disparaging comments (whether orally or in writing) about the Executive or in
any way relating to his employment or separation from employment with the
Company (or any Affiliate).
6.
The restrictions contained in this Section B of this Annex A will not apply to
the Executive:

a.
making a disclosure in relation to which he receives specific prior consent from
the Company in accordance with Section B-7 of this Annex A such consent not to
be unreasonably refused or delayed;

b.
making a protected disclosure within the meaning of Part IVA of the Employment
Rights Act 1996 (commonly known as “whistleblowing”). For the avoidance of doubt
and as a non-exhaustive summary only, a disclosure is protected for these
purposes if:

i.
the Executive has a reasonable belief that the disclosure is made in the public
interest and the relevant information disclosed indicates there is, has been, or
is likely to be, a criminal offence, a breach of a legal obligation, a
miscarriage of justice, danger to the health and safety of an individual or
damage to the environment - or that any such matter has been or is likely to be
deliberately concealed; and

ii.
the disclosure is made to an appropriate body, including but not limited to a
regulator or legal adviser;

c.     making a disclosure to the police;
d.     reporting an offence to a law enforcement agency;
e.    reporting a regulatory breach to a regulator;
f.    co-operating with a criminal investigation or prosecution;
g.    complying with an order of a court or tribunal of competent jurisdiction;
h.
disclosing information for the purpose of seeking legal, medical or professional
advice (provided that the Executive uses reasonable endeavours to ensure that
those professional advisers are subject to a duty of confidentiality as regards
that disclosure);

i.    disclosing information to the relevant tax authorities in respect of the
Executive’s personal tax affairs;
j.    making a relevant pay disclosure under section 77 of the Equality Act
2010;
k.
disclosing information which is in or has come into the public domain other than
through an unauthorised disclosure by the Executive;

l.
in respect of the facts leading up to termination or the terms of this Agreement
only, disclosing information to the Executive’s spouse, civil partner or partner
(provided that the Executive uses reasonable endeavours to ensure that they
agree to keep the information confidential);

m.
in respect of the facts leading up to termination or the terms of this Agreement
only, disclosing information to the Executive’s recruitment consultant or a
prospective employer to the extent necessary to discuss his employment history;
or

n.    making any disclosures which are required by law or regulatory
requirements.
7.
If the Executive has any queries in relation to Section B-6 of this Annex A, or
in order to seek consent for the purposes of Section B-6(a), these should be
directed to the General Counsel of the Company.






--------------------------------------------------------------------------------





C.
Intellectual Property

1.
The Parties are aware that the Executive may create or have created or make or
made Company Works, Company Inventions and Company IPR, during the course of his
employment and duties with the Company and that all Company Works, Company
Inventions and Company IPR were vested in and owned by the Company immediately
upon their creation.

2.
To the extent that such rights did not or do not vest immediately in the
Company:

a.
the Executive hereby agrees to assign to the Company all of the Executive’s
right, title and interest in the Company Works, Company Inventions and Company
IPR free of charge subject to the Patents Act 1977; and

b.
the Executive hereby assigns to the Company all future copyright, database
rights and rights in designs in the Company Works and Company Inventions.

3.
The Executive shall promptly disclose to the Company full details of any Company
Works, Company Inventions and Company IPR and shall render all possible
assistance to the Company both in obtaining and in maintaining such Company IPR
and shall forthwith and from time to time, at the request and expense of the
Company, do all things and execute all documents necessary or desirable to give
effect to the provisions of this Section C of Annex A.

4.
The Executive shall not, either before or after the Termination Date (unless the
same shall have become public knowledge), make public or disclose any Company
Works or Company Inventions or give any information in respect of it except to
the Company or as the Company may direct.

5.
The Executive hereby irrevocably and unconditionally waives, in favour of the
Company, its licensees and successors in title any and all moral rights
conferred on the Executive by Chapter IV of Part I of the Copyright, Designs and
Patents Act 1988 in relation to all Company Works (existing or future).

6.
In this Section C, the following terms have the following meanings:

“Company Invention”
means any invention, development, discovery, idea, improvement, process or
innovation whether patentable or capable of registration or not and whether or
not recorded in any medium, made wholly or partially by the Executive alone or
with others (except only those which are made by the Executive wholly outside
the course of his employment);
“Company IPR”
means all Intellectual Property Rights created by the Executive alone or with
others (except only those Intellectual Property Rights which are created by the
Executive wholly outside the course of his employment) including but not limited
to all Intellectual Property Rights subsisting from time to time in any Company
Invention or Company Works;








--------------------------------------------------------------------------------





“Company Works”
means all works and materials including but not limited to documents, designs,
drawings, photos, graphics, papers, records, reports, software, typographical
arrangements get-up, and trade names, authored, originated, conceived, written
or made wholly or partially by the Executive alone or with others (except only
those which are authored, originated, conceived, written or made by the
Executive wholly outside the course of his employment); and
“Intellectual Property Rights”
means any and all intellectual property rights including without limitation
patents, know-how, trade marks, rights in designs, trade or business names,
copyrights, database rights and topography rights (whether or not any of these
is registered and including applications for registration of any such thing) and
all rights or forms of protection of a similar nature or having equivalent or
similar effect to any of these which may subsist anywhere in the world.



D.
Miscellaneous.

1.
This Agreement may be executed in any number of counterparts, and by the Parties
on separate counterparts, but shall not be effective until each Party has
executed at least one counterpart.

2.
Each counterpart shall constitute an original of this Agreement, but all the
counterparts shall together constitute but one and the same instrument.

3.
This Agreement may be executed by faxed or emailed copies.

4.
Notwithstanding that this Agreement is marked "without prejudice" and "subject
to contract" it shall when signed by all Parties become binding and open.

5.
This Agreement (including for the avoidance of doubt this Annex A) shall be
governed by and construed under English law and each of the Parties hereby
irrevocably agrees for the exclusive benefit of the Company that the Courts of
England are to have exclusive jurisdiction to settle any disputes which may
arise out of or in connection with this Agreement.

6.
This Agreement (including for the avoidance of doubt this Annex A) may be
amended or modified only by a written instrument identified as an amendment
hereto that is executed by both Parties.

7.
This Agreement (including for the avoidance of doubt this Annex A) sets forth
the entire agreement of the Parties and fully supersedes and replaces any and
all prior agreements, promises, representations, or understandings, written or
oral, between the Company (and any Affiliate) and the Executive that relates to
the subject matter of this Agreement, other than any terms of employment of the
Executive that are expressed to survive termination and have not been terminated
by this Agreement. The Executive acknowledges that in executing this Agreement,
the Executive does not rely, and has not relied, upon any oral or written
representation, promise or inducement by the Company and/or any Affiliate or any
of their officers, shareholders or employees, except as expressly contained in
this Agreement.

8.
A Party’s waiver of any breach or violation of any provision of this Agreement
shall not operate as, or be construed to be, a waiver of any later breach of the
same or any other provision hereof by such Party.

9.
Should any provision of this Agreement (including for the avoidance of doubt
this Annex A) be declared or be determined by any court of competent
jurisdiction to be illegal, invalid or unenforceable, all remaining provisions
of this Agreement shall otherwise remain in full force and effect and be
construed as if such illegal, invalid, or unenforceable provision has not been
included herein.

10.
Wherever appropriate to the intention of the Parties, the respective rights and
obligations of the Parties hereunder shall survive any termination or expiration
of this Agreement.






--------------------------------------------------------------------------------





11.
In accordance with the Contracts (Rights of Third Parties) Act 1999, only the
Executive, the Company and any Affiliate and any director, officer, employee or
shareholder thereof may enforce this Agreement. The consent of only the Parties
is required for the variation or termination of this Agreement, even if that
variation or termination affects the benefits conferred on any third party.











SIGNED ..............................................
for and on behalf of
Ensco Global Resources Limited












SIGNED ..............................................
Patrick Carey Lowe





--------------------------------------------------------------------------------







APPENDIX 1
Adviser's Certificate
1.
I am a solicitor of the Senior Courts of England and Wales holding a current
practising certificate.

2.
I have advised Patrick Carey Lowe of the terms and effect of this Agreement and,
in particular:

a) its effect on his ability to pursue a claim before an Employment Tribunal or
other court following its signing; and
b) the nature and limitations of the confidentiality provisions contained in the
Agreement.
3.
I am not acting (and have not acted) in relation to this matter or any other
matter for the Company or any Affiliate.

4.
There is currently in force a policy of insurance covering the risk of a claim
by Patrick Carey Lowe in respect of loss arising in consequence of the advice I
have given.



Signed ............................................................
Adrian Hoggarth
Jurit LLP


Dated: ……………………….. 2019









